per curiam:
Una vez más nos vemos obligados a ejercer nuestro poder disciplinario para sancionar a un miembro de la profesión legal por incumplir con sus deberes hacia su cliente. Los hechos que iniciaron el proceso disciplinario ante nuestra consideración son los siguientes.
*897H-i
El 1 de febrero de 2010, la Sra. Madeline Gotay Mar-cano (señora Gotay Marcano o quejosa) presentó una queja contra los licenciados Arturo L. Dávila Toro e Irvin E. Prado Galarza (querellado).(1) En su escrito explicó que es la madre de Juan Carlos Moraza Gotay y de Freddie Fraticcelli Gotay, quienes fueron acusados por infracciones a los Arts. 106 y 122 del Código Penal de 2004 (33 LPRA secs. 4734 y 4750), así como por violaciones a los Arts. 5.04, 5.05 y 5.15 de la Ley de Armas de Puerto Rico, según enmendada, 25 LPRA secs. 458c, 458d y 458n. Adujo que contrató a los licenciados Dávila Toro y Prado Galarza para que representaran a los coacusados e indicó que pactó honorarios de abogado ascendentes a $70,000 por la representación de ambos.(2) Explicó que los hermanos fueron de-clarados culpables y sentenciados a prisión tras celebrarse el juicio y argüyó que el resultado adverso se debió a la representación insuficiente provista por los querellados.(3)
Asimismo, la señora Gotay Marcano alegó que los licen-ciados violaron los cánones del Código de Etica Profesional, infra, pues abandonaron el procedimiento apelativo a pe-sar de haber recibido $3,000 por sus servicios.(4) Además, sostuvo que los letrados no atendían sus llamadas y que nunca estaban disponibles para discutir el trámite que les encomendó. En consecuencia, solicitó la devolución de los $73,000 que pagó por honorarios de abogado y la imposi-*898ción de sanciones disciplinarias a los licenciados por su in-cumplimiento con el Código de Ética Profesional.
El 18 de noviembre de 2010, el licenciado Prado Galarza presentó su contestación a la queja. Explicó que la trami-tación del litigio tomó aproximadamente un año y que co-bró $35,000 por sus servicios. Indicó que a cada coacusado le imputaron un total de 11 cargos, entre ellos, cargos por asesinato en primer grado, tentativa de asesinato y múlti-ples violaciones a la Ley de Armas de Puerto Rico, 25 LPRA see. 455 et seq., y sostuvo que durante la tramitación del pleito viajó a Mayagüez todos los días, pues participó en todas las etapas del procedimiento, excepto en la deter-minación de causa. Añadió que el Jurado declaró culpable a su cliente por asesinato en segundo grado, por una ten-tativa de asesinato y por violaciones a los Arts. 5.04 y 5.15 de la Ley de Armas de Puerto Rico, supra, y que éste fue sentenciado a más de 100 años de reclusión.
Explicó que presentó una apelación en enero de 2009 a favor de su cliente, en la cual impugnó los agravantes im-puestos por el tribunal y sostuvo que su apelación se con-solidó con la apelación presentada en el caso de Moraza Gotay por cuestiones de economía procesal. Además, ex-presó que las dilaciones en la presentación de la transcrip-ción no pueden atribuírsele, pues fue la quejosa quien se encargó de su preparación. Asimismo, sostuvo que hubo un problema de comunicación a nivel apelativo porque el co-rreo de Estados Unidos, por equivocación, dejó de llevar correspondencia a su oficina cuando alguien de la adminis-tración le informó que estaba cerrada. Más aún, explicó que si en ocasiones no hablaba con la quejosa era porque no había nada que informar.
Por último, expresó que decidieron unir a la Leda. Michelle González Pereira a la representación legal de los apelantes para poder cumplir con la extensa carga laboral que los aquejaba. Indicó que la quejosa consintió a la inter-*899vención de la licenciada González Pereira y que fue ésta quien redactó el alegato de las partes. Además, añadió que su gestión fue exitosa, pues el Tribunal de Apelaciones eli-minó los agravantes impuestos, según fue solicitado.
La quejosa presentó una réplica a la contestación del querellado y explicó que la comunicación con el licenciado cesó una vez éste recibió el pago por el trámite ante el Tribunal de Apelaciones. Relató que conoció que el tribunal es-taba solicitando una transcripción de la prueba cuando acu-dió a éste para verificar el estado de los procedimientos. Indicó que el querellado nunca le informó sobre la necesidad de presentar una transcripción y sostuvo que fue ella quien efectuó las gestiones necesarias para cumplir con dicha orden.
Además, expresó que, al no lograr comunicarse con los letrados, contactó a la licenciada González Pereira, quien entonces hizo el acercamiento a los querellados para unirse a la representación legal de los apelantes. Explicó que fue la licenciada González Pereira quien preparó el alegato y continuó con el trámite apelativo y sostuvo que la negligen-cia de los querellados le ocasionó gastos adicionales, pues pagó $5,000 a la licenciada González Pereira por honora-rios profesionales.
Posteriormente, referimos la queja a la Oficina de la Procuradora General para investigación conforme a lo dis-puesto en la Regla 14(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B. La Procuradora General rindió su informe el 13 de abril de 2011. En lo pertinente, reseñó el siguiente trámite apelativo.
El 26 de febrero de 2009, el Tribunal de Apelaciones notificó una resolución en la que concedió un término de 30 días a la parte apelante para que gestionara la regrabación de los procedimientos ante el Tribunal de Primera Instan-cia y preparara una transcripción privada. La resolución fue notificada al querellado a la dirección que obraba en el expediente de la apelación.
*900El 22 de abril de 2009, la señora Gotay Marcano pre-sentó un escrito titulado Moción Informativa Urgente, en el que informó que el licenciado Prado Galarza no cumplió con la resolución del foro intermedio y expresó que, a pesar de sus gestiones, no pudo contactar al letrado. Además, solicitó al tribunal la oportunidad de comunicarse con el querellado y expresó que, de ser necesario, gestionaría la regrabación de la vista.
El 20 de mayo de 2009, el Tribunal de Apelaciones noti-ficó una resolución en la que concedió al apelante un tér-mino de 15 días para cumplir con la resolución previa-mente notificada y para mostrar causa por la cual no debían imponérsele sanciones por haber incumplido con las órdenes del tribunal. La resolución se le notificó al que-rellado a la dirección de récord. No obstante, el correo la devolvió.
El 23 de julio de 2009, el tribunal notificó nuevamente la resolución devuelta al querellado. Esta vez, la resolución se notificó a la dirección de récord del letrado y a su direc-ción en el Apartado 9838 en Caguas.
El 2 de junio de 2009, la señora Gotay Marcano presentó otro escrito titulado Moción Informativa Urgente, en el cual expresó que aún no había logrado comunicarse con el licenciado. Además, indicó que acudió al Tribunal de Ma-yagüez para verificar los discos compactos de la regraba-ción del juicio y solicitó un término adicional para gestio-nar la transcripción de la vista.
El 8 de junio de 2009, el Tribunal de Apelaciones notificó una tercera resolución, en la cual le concedió al licenciado Prado Galarza 15 días para que reaccionara a la moción informativa presentada por la quejosa. Nuevamente, el co-rreo devolvió la notificación de esta resolución, por lo que se notificó nuevamente al licenciado a la dirección de su apartado en Caguas.
El 8 de julio de 2009, el foro intermedio notificó una resolución en la que impuso al letrado una sanción de $200 *901dólares por su reiterado incumplimiento con las órdenes del tribunal y le concedió un término de 10 días para que reaccionara a la moción informativa previamente presen-tada por la quejosa. Esta resolución se notificó al apartado del querellado en Caguas.
El 6 de agosto de 2009, el licenciado Prado Galarza pre-sentó una moción en la cual sostuvo que no fue su inten-ción desacatar las órdenes del tribunal, pero que por error de la administración del edificio, se le había notificado al correo que su oficina había sido desalojada. Así, indicó que no recibió ninguna de las órdenes del tribunal durante va-rios meses y solicitó la reconsideración de la sanción impuesta. Además, indicó que la trascripción del juicio es-taba prácticamente terminada.
El 19 de agosto de 2009, el tribunal le concedió al que-rellado 5 días para que presentara la transcripción de la prueba. Esta resolución fue notificada a la dirección de ré-cord, la cual fue confirmada por el letrado como su direc-ción postal. Sin embargo, el querellado incumplió nueva-mente con el término provisto. En atención a ello, el 10 de septiembre de 2009, el foro intermedio notificó una resolu-ción en la que concedió 5 días al letrado para que mostrara causa por la cual no debería ser referido a este Tribunal.
El 15 de septiembre de 2009, el querellado presentó una Moción Informativa en la cual explicó que la transcripción de la vista se demoró y solicitó un término adicional de 30 días para culminarla. El 2 de octubre de 2009 compareció la quejosa y sometió la transcripción solicitada.
Luego de varios trámites procesales, el 13 de abril de 2010, el Tribunal de Apelaciones notificó una resolución en la que concedió a la parte apelante un término de 30 días para presentar su alegato.
El 23 de abril de 2010, la licenciada González Pereira presentó una Moción Asumiendo Representación Legal. Expresó que los apelantes contrataron sus servicios, que se comunicó con los licenciados Dávila Toro y Prado Galarza, *902y que éstos no tuvieron reparo con que se uniera a la re-presentación legal. Así las cosas, el tribunal notificó una resolución declarando “con lugar” la moción presentada por la licenciada González Pereira.
El 10 de mayo de 2010, la licenciada González Pereira solicitó un término adicional de 10 días para presentar el alegato. El término le fue concedido a la letrada mediante resolución notificada el 19 de mayo de 2010. El correo de-volvió la notificación de esta Resolución que se había en-viado al licenciado Prado Galarza. Finalmente, los apelan-tes presentaron su alegato el 1 de junio de 2010 a través de la licenciada González Pereira.
Tras examinar los documentos ante su consideración, la Oficina de la Procuradora General concluyó que el quere-llado pudo haber incurrido en violación a los Cánones 12, 18, 19, 20, 35 y 38 del Código de Ética Profesional, infra, y nos solicitó que ordenáramos el inicio de un procedimiento disciplinario.
Luego de evaluar el informe, ordenamos que se presen-tara una querella contra el licenciado Prado Galarza. En cumplimiento con nuestra orden, la Oficina de la Procura-dora General presentó la querella de epígrafe y le imputó al querellado: (1) violar el Canon 12 por causar dilaciones indebidas en la tramitación de la apelación; (2) infringir el Canon 18 por no defender diligentemente los intereses de su cliente; (3) violar el Canon 19 por no mantener a su cliente informado durante la tramitación del litigio; (4) quebrantar el Canon 20 al no rembolsar a la querellante los honorarios adelantados por una gestión profesional no realizada; (5) infringir el Canon 35 por no ser sincero ni honrado hacia el Tribunal, y (6) violar el Canon 38 por no esforzarse al máximo de su capacidad en la exaltación del honor y la dignidad de la profesión, así como por haber incurrido en conducta impropia.
En consecuencia, el 5 de enero de 2012 diligenciamos personalmente al licenciado Prado Galarza una resolución *903en la que se le concedió un término de 15 días para contes-tar la querella.
El 19 de enero de 2012, el querellado nos solicitó un tér-mino adicional de 30 días para presentar su contestación. Tras evaluar la solicitud del letrado, el 8 de febrero de 2012 le notificamos una resolución en la que le concedimos el tér-mino adicional solicitado. Sin embargo, el licenciado Prado Galarza incumplió con el término provisto.
Así las cosas, procedimos a nombrar a una Comisionada Especial. Tras recibir su designación, la Comisionada Especial señaló la vista inicial para el 21 de agosto de 2013. Sin embargo, dicha vista fue suspendida, pues la Oficina de la Procuradora General solicitó enmendar la querella.
Tras evaluar dicha petición, el 20 de agosto de 2013 pa-ralizamos el procedimiento disciplinario y autorizamos la presentación de la querella enmendada. Asimismo, conce-dimos al querellado un término final e improrrogable de 5 días para que presentase su contestación a la querella. No obstante, el licenciado Prado Galarza presentó su contes-tación el 30 de agosto de 2013.
Posteriormente, la Oficina de la Procuradora General presentó una querella enmendada en la cual añadió un sép-timo cargo. En éste imputó al querellado el haber infringido los Cánones 9 y 12 del Código de Ética Profesional, 4 LPRA Ap. IX, por desatender las órdenes de este Tribunal. Según explicó, la querella de epígrafe se presentó el 27 de diciem-bre de 2011 y el querellado no presentó su contestación hasta el 30 de agosto de 2013, lo cual conllevó la dilación innecesaria del procedimiento y configuró una violación a estos cánones.
Tras evaluar la prueba ante su consideración, la Comi-sionada Especial recomendó el archivo de la querella. Ex-plicó que el licenciado Prado Galarza no fue contratado por la señora Gotay Marcano, sino que ésta contrató al licen-ciado Dávila Toro, quien a su vez unió al querellado a la defensa. En consecuencia, sostuvo que las comunicaciones *904con la quejosa se efectuaron a través del licenciado Dávila Toro, por lo que el querellado nunca tuvo acceso directo a su cliente. Por lo tanto, concluyó que el licenciado Prado Ga-larza fue participe de una relación de servicios profesionales muy peculiar, la cual le imposibilitó desempeñar sus funcio-nes a cabalidad. Ahora bien, la Comisionada recomendó or-denar la devolución de $1,000 dólares, pues estimó que el querellado no perfeccionó el recurso de apelación.
Inconforme, la Oficina de la Procuradora General compa-reció mediante un escrito titulado Reacción al Informe de la Comisionada Especial y expresó que los cargos imputados al querellado se probaron con prueba clara, robusta y convincente.
Con el beneficio del Informe de la Comisionada Especial, así como con las comparecencias de las partes, procedemos a determinar si el querellado incurrió en las faltas imputadas.
II
Los abogados ejercen una función revestida del más alto interés público, que genera obligaciones y responsabilidades con sus clientes y con el tribunal. In re Pujol Thompson, 171 DPR 683, 688 (2007). Los cánones del Código de Ética Profesional establecen las normas mínimas de conducta que rigen a los miembros de la profesión, de modo que se promueva un comportamiento ejemplar por parte de los letrados en el desempeño de sus funciones. In re Hernández González, 188 DPR 721, 727 (2013).
El Canon 12 del Código de Ética Profesional, 4 LPRA Ap. IX, impone al abogado el deber de tramitar las causas que le son encomendadas con puntualidad y diligencia, lo cual conlleva desplegar todas las diligencias ne-cesarias para asegurar que no se causen dilaciones indebidas. In re Nieves Nieves, 181 DPR 25, 35 (2011). El abogado está obligado a cumplir con este deber en todas las etapas de los procedimientos. Id., pág. 36. Así, la continua *905desobediencia a las órdenes del tribunal configura una in-fracción al Canon 12 y expone al letrado a una acción disciplinaria. íd.; In re Collazo I, 159 DPR 141, 148 (2003).
Por su parte, el Canon 18 del Código de Ética Profesional, 4 LPRA Ap. IX, requiere que todo miembro de la profesión defienda los intereses de su cliente de una forma capaz y diligente. In re Rivera Ramos, 178 DPR 651, 664 (2010). En lo pertinente, el Canon 18 dispone que
[s]erá impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable. 4 LPRA Ap. IX.
Por lo tanto, en reiteradas ocasiones hemos re-suelto que aquellas actuaciones negligentes que puedan conllevar, o que en efecto conlleven, la desestimación o el archivo de un caso configuran una violación al Canon 18, supra. In re Amill Acosta, 181 DPR 934, 939-940 (2011); In re Pujol Thompson, supra, pág. 689.
El Canon 19 del Código de Ética Profesional, 4 LPRAAp. IX, exige que el abogado mantenga a su cliente informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado. In re Mulero Fernández, 174 DPR 18, 30 (2008). Por lo tanto, un abogado contraviene este canon cuando no atiende los reclamos de información de su cliente o cuando le niega información del pleito. íd., pág. 31. Cabe resaltar que el deber de informar es unidireccional; es decir, que el deber “es del abogado para con el cliente, mas no del cliente para con el abogado”. In re Muñoz, Morell, 182 DPR 738, 753 (2011).
De otra parte, los Cánones 20 y 23 del Código de Ética Profesional, 4 LPRA Ap. IX, obligan al abogado a *906rembolsar cualquier cantidad que se le haya pagado por servicios profesionales que no ha prestado. In re Pestaña Segovia, 192 DPR 485, 495 (2015). Ello, pues “[Constituye una grave falta que el abogado retenga una suma de dinero que le adelantó el cliente en concepto de honorarios sin realizar la gestión a la cual se comprometió”. In re Pereira Esteves, 131 DPR 515, 523 (1992).
Por otro lado, el Canon 35 (4 LPRA Ap. IX) impone a los miembros de la profesión legal la obligación de condu-cirse con sinceridad y honradez ante los tribunales, con sus representados y en las relaciones con sus compañeros de profesión. In re Astacio Caraballo, 149 DPR 790, 797 (1999). En consecuencia, el abogado “no puede proveer al tribunal información falsa o que no se ajuste a la verdad, ni puede tampoco ocultarle información certera que deba ser revelada”. (Enfasis suprimido). Id., pág. 798. Véase In re Filardi Guzmán, 144 DPR 710 (1998). Este deber se infringe por el mero hecho de faltar a la verdad, pues la violación se configura aunque no esté presente la intención de defraudar. In re Iglesias García, 183 DPR 572, 578 (2011).
El Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX, exige que el abogado se esfuerce al máximo de su capacidad en la exaltación del honor y la dignidad de la profesión. In re Gordon Menéndez, 183 DPR 628, 642 (2011). La responsabilidad ética y moral que rige la profesión legal requiere que todo abogado examine continuamente su comportamiento, pues “los abogados son el espejo donde se refleja la imagen de la profesión”. In re Rodríguez Vázquez, 176 DPR 168, 177 (2009). Por lo tanto, éstos de-ben actuar conforme al puntual sentido de responsabilidad que impone la función social que ejercen. In re Cuyar Fernández, 163 DPR 113, 117-118 (2004).
Por último, el Canon 9 (4 LPRA Ap. IX) dispone que los abogados deberán observar hacia los tribunales *907una conducta que se caracterice por el mayor respeto y diligencia. Todo abogado tiene la obligación de responder con prontitud a los requerimientos y a las órdenes de este Tribunal. In re Otero Encarnación, 179 DPR 827, 831 (2010). Más aún, este deber se extiende a los procedimientos disciplinarios que se efectúan en su contra. In re Torres Viera, 179 DPR 868, 870 (2010). En consecuencia, cuando un abogado no atiende con diligencia los requerimientos de este Tribunal y se muestra indiferente ante nuestros apercibimientos, procede que lo suspendamos de la profesión. In re Aponte Cabrera, 179 DPR 1, 16 (2010).
Como es sabido, el procedimiento disciplinario considera la designación de un Comisionado Especial, el cual recibirá la prueba presentada y rendirá un informe con sus determinaciones de hecho para nuestra consideración. In re Cuevas Borrero, 185 DPR 189, 201 (2012). El Comisionado Especial ejerce una función similar a la del juzgador de instancia, por lo que “se encuentra en una posición aventajada para aquilatar la prueba testifical y adjudicar credibilidad [...]”. In re Salas Arana, 188 DPR 339, 346 (2013). Por lo tanto, sus determinaciones fácticas merecen nuestra mayor deferencia. íd. Ahora bien, las conclusiones de derecho del Comisionado no obligan a este Tribunal.
III
Iras evaluar el expediente ante nuestra consideración, así como las comparecencias que lo acompañan, concluimos que el querellado infringió los Cánones 9, 12, 18, 19, 20, 23, 35 y 38 del Código de Ética Profesional, supra.
En primer lugar, el licenciado Prado Galarza violó el Canon 12 del Código de Ética Profesional, supra, pues no fue puntual y exacto en la tramitación de la apelación de su cliente. Según surge del expediente, el querellado presentó el recurso de apelación ante el foro intermedio el 13 de febrero de 2009 y no volvió a comparecer ante ese tribu*908nal hasta el 6 de agosto de 2009. Ello a pesar de las múltiples órdenes emitidas en las que se solicitó la presentación de la transcripción de la vista. Como mencionamos, la continua desobediencia a las órdenes del tribunal configura una infracción a este canon. In re Nieves Nieves, supra, pág. 36.
De igual manera, concluimos que la demora del quere-llado en presentar la transcripción solicitada y el correspon-diente alegato violó el Canon 18 del Código de Ética Profesional, supra. El licenciado Prado Galarza conocía o debió conocer que no había perfeccionado el recurso y que ello exponía a su cliente a una posible desestimación. Según mencionamos, este canon exige que el abogado defienda los intereses de su cliente de una forma capaz y diligente. In re Rivera Ramos, supra, pág. 664. Así, aquellas actuaciones que expongan al cliente a una posible desestimación o archivo de su recurso denotan indiferencia, desidia y despreocupación por parte del letrado, y configuran una infracción a este canon. In re Amil Acosta, supra, págs. 939-940.
Por otra parte, el Canon 19, supra, impone a los miembros de la profesión legal la obligación de mantener a sus clientes informados sobre todo asunto importante que surja durante la tramitación del caso en el cual participan. In re Mulero Fernández, supra, pág. 30. Este deber de informar es unidireccional e indelegable. In re Cuevas Borrero, supra, págs. 204—205; In re Muñoz, Morell, supra, pág. 753. Según surge del expediente, el querellado delegó al licenciado Dávila Toro su obligación de informar, pues era éste quien le comunicaba a la señora Gotay Marcano el estado de los procedimientos. En consecuencia, concluimos que el licenciado Prado Galarza violó el Canon 19 del Código de Ética Profesional, supra.
Más aún, según surge del Informe de la Comisionada Especial, el licenciado Prado Galarza recibió un cheque por la cantidad de $1,500 dólares para la tramitación del re*909curso apelativo del señor Fraticcelli Gotay.(5) Sin embargo, el letrado limitó su participación a la presentación del recurso de apelación y no llegó a perfeccionarlo. Los Cánones 20 y 23 del Código de Ética Profesional, supra, imponen a los abogados el deber de rembolsar toda cantidad adelantada en concepto de honorarios por servicios profesionales que no han prestado. In re Pestaña Segovia, supra, pág. 495. Por consiguiente, el licenciado Prado Galarza incurrió en una falta ética al retener los honorarios recibidos.
Además, el querellado violó el Canon 35, supra, al con-testar la queja, pues indicó que decidió unir al pleito a la licenciada González Pereira “[p]ara poder cumplir con la extensa carga laboral [...]”.(6) Sin embargo, el Informe de la Comisionada Especial demuestra claramente que fue la señora Gotay Marcano quien optó por unir a la licenciada González Pereira para que atendiera la apelación de su hijo.(7) Como mencionamos, este deber se infringe por el mero hecho de faltar a la verdad, aunque no exista intención de defraudar. In re Iglesias García, supra.
Por su parte, el Canon 38 del Código de Ética Profesional, supra, proscribe la conducta impropia real o aparente. In re Aponte Duchesne, 191 DPR 247, 258 (2014). Tras evaluar el expediente ante nuestra consideración, concluimos que el querellado incurrió en conducta impropia al no tramitar la apelación de forma diligente, al no informar a su cliente sobre las incidencias procesales del recurso que presentó y al retener los honorarios cobrados por una gestión que no realizó. Por lo tanto, concluimos que el licenciado Prado Galarza infringió los preceptos del Canon 38.
*910Finalmente, el querellado incurrió en una violación al Canon 9 del Código de Ética Profesional, supra, al desaten-der las órdenes de este Tribunal durante el procedimiento disciplinario. Como mencionamos, este canon impone a los miembros de la profesión la obligación de atender con prontitud las órdenes y los requerimientos de este Tribunal. A pesar de que la Oficina de la Procuradora General presentó la querella ante nuestra consideración el 27 de diciembre de 2011, el licenciado Prado Galarza no pre-sentó su contestación hasta el 30 de agosto de 2013. Tal proceder demoró sustancialmente el procedimiento disci-plinario del letrado y configuró una infracción a este canon.
IV
Habiendo concluido que el querellado infringió los Cánones 9, 12, 18, 19, 20, 23, 35 y 38 del Código de Ética Profesional, supra, nos corresponde determinar cuál es la sanción apropiada. Según hemos señalado, al momento de imponer una sanción disciplinaria debemos considerar: el historial previo del abogado; su reputación en la comuni-dad; la aceptación de la falta y su sincero arrepentimiento; si la conducta se realizó con ánimo de lucro, y cualquier otra consideración pertinente a los hechos. In re Peña, Santiago, 185 DPR 764, 787 (2012).
Según surge del expediente, el licenciado Prado Galarza no demostró estar arrepentido, pues no aceptó las faltas imputadas. Ahora bien, el querellado ha ejercido la profesión por más de 20 años sin que se haya sostenido procedimiento disciplinario en su contra y goza de buena reputación en la comunidad juridica.(8)
*911Por los fundamentos antes expuestos, suspendemos del ejercicio de la abogacía y de la notaría al Ledo. Irvin E. Prado Galarza por el término de dos meses y ordenamos que devuelva a la señora Gotay Marcano $1,000 dólares por honorarios.

En consecuencia, el licenciado Prado Galarza deberá no-tificar a todos sus clientes de su inhabilidad para continuar representándolos y devolverles aquellos honorarios recibi-dos por servicios profesionales no realizados. De igual forma, deberá informar oportunamente de su suspensión a cualquier foro judicial o administrativo ante el cual tenga algún asunto pendiente. Además, deberá acreditar y certi-ficar ante este Tribunal el cumplimiento con lo anterior dentro del término de 30 días contados a partir de la noti-ficación de esta Opinión “per curiam” y Sentencia.


El Alguacil de este Tribunal procederá de inmediato a incautar la obra notarial del licenciado Prado Galarza y la entregará a la Oficina de Inspección de Notarías para in-vestigación e informe correspondientes.


Notifíquese personalmente esta Opinión “per curiam” y Sentencia al licenciado Prado Galarza.


 Según surge del expediente, la queja contra el Ledo. Dávila Toro fue archi-vada administrativamente, pues éste había sido previamente separado de la profesión. Informe de la comisionada especial Eliadís Orsini Zayas, págs. 1-2.


 El licenciado Dávila Toro defendió al señor Moraza Gotay, mientras que el licenciado Prado Galarza representó al señor Fraticcelli Gotay.


 Queja por violación al Código de Ética Profesional de los abogados, 1 de febrero de 2010, págs. 2-3.


 En específico, la señora Gotay Marcano sostuvo que entregó mil dólares al licenciado Dávila Toro y dos mil dólares al licenciado Prado Galarza para la trami-tación de las respectivas apelaciones. Queja..., pág. 2.


 Informe de la comisionada especial Eliadís Orsini Zayas, pág. 14.


 “para poder cumplir con la extensa carga laboral, el licenciado Dávila y yo resolvimos unir a otra compañera que en aquel momento trabajaba con nosotros en la oficina, la licenciada Michelle González Pereira”. Réplica a querella, 18 de noviem-bre de 2010, pág. 3.


 Según surge de este informe, las partes estipularon que fue la licenciada González Pereira quien se comunicó con el licenciado Prado Galarza para unirse a la representación de los apelantes. Informe de la comisionada especial Eliadís Orsini Zayas, pág. 9.


 Sin embargo, según surge del expediente personal del querellado, el 6 de febrero de 2015 este Tribunal emitió una Resolución en la que le concedió al licen-ciado Prado Galarza un término final de 15 días para cumplir con los requisitos del Programa de Educación Jurídica Continua y para pagar la cuota por el cumplimiento tardío. No surge del expediente que el letrado haya cumplido con lo ordenado.